 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDBaldwin Auto Company,IncandLocal 259 UnitedAutomobileWorkers,PetitionerCase 29-RC-1029August 14, 1969DECISION ON REVIEW ANDDIRECTION OF ELECTIONBy MEMBERS FANNING, JENKINS, AND ZAGORIAOn September 16, 1968, the Regional Director forRegion 29 issued a Decision and Order in theabove-entitledproceeding in which he found thepetition barred by the current contract between theEmployer and the Intervenor, Amalgamated LocalUnion 355, concluding on the evidence that thePetitionerhadnotbeenabletosupport itscontentionthatsuchcontract is a prematureextension of the antecedent contract with respect towhich its petition had been timely filedThePetitioner thereafter filed a timely request for reviewon the grounds that the Regional Director erred infinding (1) that the current contract was not shownto be a premature extension, and (2) that, in anyevent, the current contract, by reason of its broadmid-term modification provision, did not satisfy therequirements ofAppalachian Shale Products Co ,121NLRB 1160 The Intervenor filed opposition totherequest for reviewTheRegionalDirectordecided to treat the Petitioner's second ground forseeking review as a motion for reconsideration andonNovember 6, 1968 issued a SupplementalDecisionandOrder in which he rejected thecontentionNo request for review was filed withrespect to the Supplemental DecisionOn June 10, 1969, the National Labor RelationsBoard, by telegraphic Order, granted the Petitioner'srequest for review of the Regional Director's findingthattheexistingcontract is not a prematureextensionPursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panelThe Board has considered the entire record withrespect to the issue under review and makes thefollowing findingsThe Employer is a retail automobile dealer ThePetitionerseeksan election in a unit of itsapproximately9servicedepartment employeescurrentlyrepresentedbytheIntervenorTheEmployer and the Intervenor have a contractcovering such unit, effective from its July 26, 1967,execution date to August 1, 1970, which contractthey interpose as a bar to the petition ThePetitioner contends that its petition, filedMay 24,1968,was timely with respect to an antecedentcontract, effective from October 25, 1965, throughJuly 31, 1968, and that the current agreement, undertheBoard'spremature extension doctrinewasinoperativeasabarAs above indicated, thePetitioner contends that the Regional Director erredinconcluding from the record that the existingcontract was not shown to be a premature extensionof the antecedent agreementInsupportof its contention, the Petitionerintroduced in evidence a copy of the contract whichitallegeswas antecedent to the current contractadvanced as a bar Puchelt, the present shop stewardfor unit employees, identified it as a copy of theantecedent contract which Talkow, the Intervenor'sbusiness agent, gave him when he was elected shopsteward in 1965 or 1966 Puchelt testified that whenTalkow gave him the document he said "this is thecontract " Puchelt further testified that, in responseto his request, Talkow had two meetings with unitemployees for the discussion of their grievances orany changes they wished to make in the contractprior to the negotiations due in June pursuant to thebroad reopening clause of the contract, and that heparticipated in some of the negotiations (using thecopy of the contract introduced in evidence by thePetitioner as his working copy)' on the assumptionthat the negotiations were pursuant to its reopeningclauseFinally, he testified that when he received acopy of the current contract in the mail he read itthrough and noted that some changes had beenmade which were not included in the negotiations,specifically, that nothing had been discussed in thosenegotiationspertaining to the extension of thecontract to 1970 2The Intervenor introduced in evidence a contractwhich it asserts is a duplicate of the originalantecedent contract, and which, unlike the copyrelied on by the Petitioner, has an expiration date ofJuly 31, 1967, and has no mid-term reopeningclauseItwas testified that this duplicate wasprepared at the Employer's request as a replacementfor its copy of the original which was lost ormisplacedThe duplicate admittedly was signedafter the filing of the instant petitionAlthough theIntervenor asserts that the duplicate is the same asthe original in its files, the latter was not introducedin evidenceWe note that the provision for broadreopening on July 1, 1968, in the current 3-yearcontract is identical in language to that contained inthe copy of the antecedent contract introduced inevidence by the PetitionerUpon the foregoing and the entire record in thiscase, we believe the Intervenor has not satisfactorilycontroverted the Petitioner's evidence that the July'Puchelt testifiedthat certainmarkings on the document were placedthere by him to indicate questions or grievances which employees wished tohave resolved in the negotiationsHe further testified that certain crossedout articles in the body of the contract(i earticleXII-Welfare fundsarticle X I I l -United Welfare) Fund - Security Division andd article X V I-Vacations paragraph a) were crossed out when he received the copy of thecontract'The Intervenors business representative Talkow in his testimony saidhe did not believe he gave Puchelt a copy of the antecedent contract butmay have given one to the shop steward before him He also testified thatPuchelt was present during 1967 negotiations on the subject of contractdurationHowever his recollection of events occurring in 1966 and 1967was admitted by him to be unclear178 NLRBNo 37 BA L D W'I N AU TO. CO.8926, 1967, contract was a premature extension of theantecedent agreement. In so finding, we note thatthe copy of the earlier contract introduced by thePetitioner to support its contention was the bestevidence available to it, and the Intervenor's stewardtestifiedhehad been given that copy by theIntervenor for his use in negotiations and handlinggrievances.On the other hand, the copy introducedby the Intervenor was not the original, but areplacement for the Employer's lost copy signedafterthefilingofthepetition.Inthesecircumstances,we are constrained to rely on thedocument introduced by the Petitioner as theaccurate copy of the underlying contract, and findthat the July 26, 1967, contract relied on by theEmployer and Intervenor was a premature extensionof the earlier contract. As the petition was timelyfiledwith respect to the termination date of theunderlying contract, we find there is no contract barto an election.Accordingly,we find that a question existsconcerning the representation of certain employeesof the Employer within the meaning of Section9(c)(1) and Section 2(6) and (7) of the Act, and thatthe following employees of the Employer constitutea unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:The following employees of the Employerconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All shop employees in the service department attheEmployer's location in Baldwin, New York,excludingallotheremployees, including officeclericals,new and used car salesmen, watchmen,guards and supervisors as defined in the Act.[Direction of Election' omitted from publication.]'In order to assure that all eligible votersmay have the opportunity tobe informed of the issues in the exerciseof their statutoryright to vote, allparties to the election shouldhave accessto a listof votersand theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwearInc..156 NLRB 1236;N.L.R.B. v.Wyman-Gordon Company,394 U.S. 759. Accordingly,it isherebydirected that an election eligibilitylist, containing the names and addressesof all theeligible voters, must befiled by theEmployer with the RegionalDirectorfor Region29 within 7daysof the date of this Decision on Review and Directionof Election. TheRegionalDirector shallmake the list availableto all parties to theelection.No extensionof time to file thislistshallbe granted by theRegionalDirectorexceptin.extraordinary circumstances.Failure tocomplywith this requirement shall be grounds for setting aside the electionwhenever proper objections are filed.